Townsend, Presiding Judge.
1. A plea of lis pendens on the ground that there was pending at the commencement of the action another suit in another court between the same parties and on the same cause of action is a plea in abatement. Code § 3-607.
2. Except as specially provided by law, a judgment sustaining or overruling a plea in abatement is not a final judgment, *373and a writ of error based solely thereon is premature. City of Tallapoosa v. Brock, 143 Ga. 599 (2) (85 S. E. 755); Pattison v. Davis, 56 Ga. App. 801 (1) (194 S. E. 222); Cooper v. Vanhorn, 58 Ga. App. 446 (198 S. E. 794).
Decided March 16, 1961.
Almon, Clien, McGregor & Payne, Everett L. Almon, J. B. Mc-Gregor, for plaintiff in error.
Schwall & Heuett, Emory A. Schwall, contra.
3. The amendment to Code § 6-701 (Ga. L. 1957, pp. 224, 230) especially provided for bills of exceptions in the additional cases relating to pleas to the jurisdiction, pleas of res judicata and general demurrers to caveats to the probate of a will. It did not broaden the general law as to a plea in abatement on the ground of another suit pending. Since this writ of error deals only with rulings on the plea, it is premature and must be

Dismissed.


Carlisle, Frankum and Jordan, JJ., concur.